Citation Nr: 0801138	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to hypertension.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to hypertension.

4.  Entitlement to service connection for glomerulonephritis, 
status post kidney transplant, claimed as secondary to 
hypertension.

5.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.  During 
his hearing he clarified that he is claiming entitlement to 
service connection for hypertension on a direct basis and the 
remaining issues he contends are secondary to his 
hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's October 2007 hearing he testified that 
his physician, Dr. Myrick, informed him that his hypertension 
began while he was serving in the military.  The veteran 
reported that Dr. Myrick is located at Saint Michael's 
Hospital in Texarkana.  The RO or AMC should contact Dr. 
Myrick and ask that he provide a statement relating the 
veteran's hypertension to his military service.  

Also during the veteran's October 2007 hearing he reported 
treatment approximately every three months from both the VA 
medical center (VAMC) as well as from his private physician 
at Dallas Nephrology Associates.  As all of these records are 
potentially pertinent to his claims, they should be obtained 
and associated with the other evidence in his claims file for 
consideration.  See 38 C.F.R. § 3.159(c)(1) and (c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran's private 
physician, Dr. Myrick, located at Saint 
Michaels Hospital in Texarkana, and 
explain that during the veteran's 
October 2007 hearing he related that Dr. 
Myrick informed him that his current 
hypertension began when the veteran was 
in the military.  Ask the physician to 
supply a statement on the veteran's 
behalf in support of his claim for 
hypertension.  Also ask that he 
discusses the medical basis of his 
opinion insofar as why this condition 
relates back to the veteran's service in 
the military.  
 
2.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This includes, but is not 
limited to, (a) records of his 
treatment at the VAMC from 2004 to the 
present, and (b) records of his 
treatment at the Dallas Nephrology 
Associates from 2004 to the present.
  
3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



